Citation Nr: 1726491	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-18 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected right knee disability.

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected right knee disability.

3.  Entitlement to service connection for a back disability (claimed as thoracic spine), to include as secondary to service-connected right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By a rating action in March 2009, the RO denied the Veteran's claim of entitlement to service connection for a back disability.  Subsequently, in October 2014, the RO denied service connection for right and left shoulder disabilities, to include as secondary to service-connected residuals of right knee injury.

In April 2016, the Veteran testified at a hearing before the undersigned.  The undersigned held the record open for 60 days for the submission of any additional evidence.  Thereafter, additional evidence was submitted in June 2016.

In July 2016, the Board remanded this matter for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Left and Right Shoulder Disabilities

Pursuant to the July 2016 Board remand, the Veteran was afforded an August 2016 VA shoulder and arm conditions examination to determine the nature and likely etiology of any right and left shoulder disabilities.  The examiner noted review of the Veteran's claims file.  Following interview and examination of the Veteran, the examiner opined that the Veteran's left and right shoulder disabilities were less likely than not proximately due to or the result of the Veteran's service-connected right knee condition.  The examiner reasoned that "there is no evidence that the right knee old injury or condition is the cause of his falls.  There is no evidence that his falls caused his rotator cuff injuries.  Hence, his right knee neither caused nor aggravated his right and left shoulder condition."

Upon review, the Board finds this opinion inadequate because it is unclear what the rationale is for the examiner's finding of "no evidence" that the right knee old injury or condition is the cause of his falls and that there is "no evidence" that his falls caused his rotator cuff injuries.  In this instance, the Veteran has stated that he has fallen down due to his right knee problems and that such falls have hurt his left and right shoulder.  He has specifically recounted an incident when he fell down a flight of stairs after his right knee went limp and he "blew out" his shoulders.  See August 2014 VA Form 21-4138.  The examiner did not address the diagnosed left bicipital tendon tear, bilateral rotator cuff tear, bilateral glenohumeral joint osteoarthritis, and bilateral acromioclavicular joint osteoarthritis of record and whether or not such diagnoses are consistent with the Veteran's contentions regarding falling down.  In addition, the examiner did not address the June 2016 examination report from Dr. S. N., which appears to suggest that the Veteran's reported fall may have caused his shoulder injuries.  Specifically, Dr. S. N. stated that the problems the Veteran presents in terms of shoulder girdles would definitely be consistent with the "jamming" of the head of the humeri into the osteoarthritic shoulder girdles.  

The Board notes that an August 2012 VA treatment record reflects that the Veteran was referred for left shoulder pain for the past four years.  He reported receiving a steroid injection in the left shoulder three to four years ago and that since then it had been okay.  He related that most of his pain was in his right shoulder.  He could not remember any trauma at the time, but stated that it was possible that he fell on it.  A February 2013 VA treatment record reflects the Veteran's complaints of left knee pain for one week after going down a step and his right knee gave way.  He fell onto his left knee which twisted.  He also stated that he had a pain injection in his right shoulder three to four months ago, which resolved the majority of his pain.

Back Disability

The Board's July 2016 remand directed that the Veteran's file be forwarded to the VA examiner who conducted the January 2013 examination, if available, to provide a supplemental opinion on whether it is at least as likely as not that any lumbar/thoracic spine disabilities are etiologically related to the Veteran's period of active service.  If not, the examiner was to also offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected right knee disability caused or aggravated any spine disability.  Upon review, it does not appear that such action has been taken by the AOJ.  This was also acknowledged by the Veteran's representative in a May 2017 Written Brief Presentation.  Although there is a "screen shot" with a copy of the remand directive and notations from "C&P Examination Request Routing Assistant (ERRA)", it is entirely unclear what the significance of this documentation is in the context of contacting the January 2013 examiner, if available, and requesting clarification on the previously provided opinion.  All efforts made by the AOJ to contact the January 2013 VA examiner must be clearly documented in the file.  If the AOJ determines that the January 2013 VA examiner is unavailable to provide the requested clarification, this must be clearly stated in the record with an explanation as to how the AOJ determined the January 2013 VA examiner is unavailable.  Additionally, the Board observes that the opinion that was obtained in August 2016 is inadequate.  The examiner never addressed the Veteran's argument that his service-connected knee has altered his gait, which in turn has caused or aggravated his lumbar spine condition.  Thus, he did not adequately address the Veteran's lay contentions regarding secondary service connection.

A remand by the Board confers on the Veteran as a matter of law, the right to compliance with the remand directives.  Stegall v. West, 11 Vet. App. at 271.  Thus, an additional remand is necessary to comply with the prior remand directives.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination (by a different examiner than the person who conducted the August 2016 VA shoulder and arm conditions examination) to determine the nature and likely etiology of his right and left shoulder disabilities.  The claims file should be made available to the examiner for review.  Based on the examination and review of the record, the examiner should offer an opinion as to the following:

a) Is it at least as likely as not that any right and left shoulder disabilities had their onset in service or are otherwise related to active duty?

b) Is it at least likely as not (a greater than 50% probability) that any diagnosis of the shoulders, to include left bicipital tendon tear, bilateral rotator cuff tear, bilateral glenohumeral joint osteoarthritis, and bilateral acromioclavicular joint osteoarthritis, is consistent with a fall?  Specifically, is it at least as likely as not (a 50% or greater probability) that the currently diagnosed shoulder disabilities could be caused or aggravated as a result of the Veteran's falling down due to his service-connected right knee disability?

The term "aggravation" means a worsening of the underlying condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation is found, please attempt to establish a baseline level of severity of any right or left shoulder disability prior to aggravation by the service-connected right knee disability.

The examiner is advised that the Veteran is competent to report his symptoms and history.  His lay statements must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

In providing the requested opinions, the examiner must address the June 2016 examination report from Dr. S. N. that the problems the Veteran presents in terms of shoulder girdles would definitely be consistent with the "jamming" of the head of the humeri into the osteoarthritic shoulder girdles.  

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so must be provided.  A complete rationale for the opinion is requested.

2. Forward the claims file to the examiner who conducted the January 2013 VA examination, if available, for a supplemental medical opinion.  If the AOJ determines that the January 2013 VA examiner is not available, this must be clearly stated in the record and an explanation must be provided as to how the AOJ determined the January 2013 VA examiner is unavailable to provide the requested opinion.  If the January 2013 VA examiner is determined to be unavailable, then the AOJ should request an opinion for another qualified medical provider.  The claims folder must be made available to the examiner for review of the case.  

The examiner should indicate what, if any, lumbar/thoracic spine disabilities are present.  If such are found, the examiner must offer an opinion as to whether it is at least as likely as not (e.g. a 50 percent or greater probability) that the diagnosed disability is etiologically related to the Veteran's period of active service.  

If not, the examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected right knee disability caused or aggravated any spine disorder?  Specifically, the examiner must address the Veteran's contention that his service-connected knee disability altered his gait which, in turn, caused or aggravated his lumbar spine disability.

The term "aggravation" means a worsening of the underlying condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation is found, please attempt to establish a baseline level of severity of the spine disability prior to aggravation by the service-connected right knee disability.

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what if any additional evidence would be necessary before an opinion could be rendered must be provided.  A complete rationale for the opinion is requested.

3. Following any additional indicated development, the RO should review the claims file and readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


